In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-10-00116-CV
                                                ______________________________
 
 
 
 
                                                        IN
RE:  ANNA C. SMITH
 
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                            Memorandum
Opinion by Justice Moseley
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Jason Allen Boyd sued Anna C. Smith
for damages allegedly arising from a motor vehicle collision.  The case was tried to a jury on June 29,
2010.  The jury returned a verdict for
the defense, finding that Boyd’s negligence proximately caused the
collision.  On July 12, 2010, the trial
court signed a take-nothing judgment. 
Boyd moved for a new trial.  The
trial court did not rule on the motion within the seventy-five-day time period
specified by Rule 329b(c) of the Texas Rules of Civil Procedure; therefore, the
motion was overruled by operation of law.  Tex. R.
Civ. P. 329b(c).  On October 8,
2010, the trial court signed an order granting a new trial, and setting the new
trial for April 5, 2011.  The order did
not specify the trial court’s reasons for granting the new trial.  
            By petition for writ of mandamus, we
are asked to order the trial court to specify its reasons for disregarding the
jury’s verdict and granting a new trial. 
However, after Smith filed her petition for writ of mandamus, the trial
court entered a revised order that specified the court’s reasons for granting a
new trial.  
            Therefore, we deny Smith’s petition
as moot. 
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          November 17, 2010
Date
Decided:             November 18, 2010